Citation Nr: 1506118	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty March 1970 to August 1972

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran testified at a videoconference hearing in March 2014.  A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  A June 2006 rating decision denied service connection for hypertension; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for hypertension has been received since the June 2006 rating decision.

3.  The preponderance of the evidence shows that the Veteran's hypertension was not present until many years after service and is not causally or etiologically related to service or a service-connected disability.  

4.  The preponderance of the evidence shows that the Veteran's obstructive sleep apnea was not present until many years after service and is not causally or etiologically related to service or a service-connected disability.  

5.  The preponderance of the evidence shows that the Veteran's PTSD is productive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, hypervigilance, exaggerated startle response, and re-experiencing.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the June 2006 denial of service connection for a hypertension to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for a disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Hypertension

In this decision, the Board grants reopening entitlement to service connection for hypertension.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the reopening of that claim.  

The Veteran seeks to reopen claims of entitlement to service connection for hypertension.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for hypertension was originally denied in June 2006.  The Veteran did not file a notice of disagreement regarding the June 2006 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the June 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in June 2006, VA has received additional evidence, including lay evidence that the Veteran's hypertension may be causally related to his diabetes mellitus, for which service connection was granted after the June 2006 denial.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for hypertension.

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.

The record shows that through VCAA letters dated May 2010 and May 2012, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letters were received prior to the most recent adjudications by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes private  treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board acknowledges that the Veteran's service treatment records are incomplete; however, the RO has exhausted all possible avenues to obtain a more complete set.  The RO set forth its actions in a formal finding of unavailability dated June 2006.  The Board finds that the record as it stands includes additional adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in August 2010, September 2012, November 2012, July 2012, and January 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claims.  Thus, further examination is not necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations and causation of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, hypertension is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current disabilities are causally related to service or another service-connected disability.  

Service Connection - Hypertension

Although the record does not contain service treatment records, the evidence indicates that the Veteran's hypertension began many years after service.  Specifically, a July 1990 treatment record showed normal blood pressures twice daily for six days.  An initial assessment in February 1999 with the VA also showed no diagnosis of hypertension.  The Veteran reported no current treatment for medical problems at that time.

Additionally, neither the Veteran nor his representative asserts that the Veteran's hypertension began during service, had its onset within one year after separation from service, or is causally or etiologically related to service.  Rather, he claims that his hypertension is due to his service-connected diabetes.  

The Veteran was afforded a VA examination in July 2012.  The examiner noted that the Veteran was diagnosed with hypertension around the time of his diagnosis for diabetes mellitus, type II.  The examiner noted that the Veteran has been diagnosed with essential hypertension, which is a primary diagnosis, meaning it is not due to or the result of some other underlying condition or diagnosis.  Furthermore, the examiner noted that the Veteran's service connected diabetes appears reasonably well controlled and found no evidence of complications of the Veteran's diabetes that would result in secondary hypertension.  The examiner also concluded that the record contains no evidence that the Veteran's hypertension is, in any way, aggravated by his service-connected diabetes.

The Board acknowledges the Veteran's statements that his VA doctor informed him that his diabetes caused his hypertension.  A review of the VA treatment records fails to indicate any such connection.  The Board again notes that the Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  The medical evidence of record shows that the Veteran's hypertension had its onset many years after separation from service and that it is not causally or etiologically related to the Veteran's service or his service-connected diabetes mellitus.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Sleep Apnea

The Veteran asserts that he has sleep apnea that is causally or etiologically related to service or to his service-connected PTSD.  The Veteran's service treatment records are not available; however, a February 1999 initial assessment for the VA showed that the Veteran was sleeping without difficulty at bedtime.  The Veteran reported no medical treatment or diagnoses related to sleep apnea.  

The Veteran was diagnosed with sleep apnea in June 2012.  As noted in the June 2012 pulmonary sleep medicine clinic, post-sleep study a.m. consult, the Veteran has mild sleep disordered breathing, his oxygen saturation remained above 90 percent and there seemed to be few respiratory events.  He was diagnosed with a breathing related sleep disorder, apparently mild. 

The Veteran was afforded a VA examination in September 2012.  The examiner again diagnosed obstructive sleep apnea.  The examiner found that the Veteran's sleep apnea is less likely than not due to, the result of, or aggravated by the Veteran's service-connected PTSD.  The examiner noted that sleep apnea is a medical upper airway condition and not a psychiatric condition.  According to medical literature, several risk factors are associated with obstructive sleep apnea, including obesity, craniofacial or upper airway soft tissue abnormalities, genetics, smoking, and nasal congestion.  Most patients with sleep apnea are males who are 18 to 60 years old.  The physical examination is frequently normal, except for obesity and a crowded oropharyngeal airway.  In this case, the Veteran has a stocky neck with a narrow posterior palate and a large tongue filling most of his oral cavity.  He also has a neck circumference greater than 16, is male, 60 years old, and has a diagnosis of hypertension.  He also has a BMI of 27.8.  Based on medical literature, sleep study results, and current detailed physical exam findings, the examiner concluded that the Veteran's obstructive sleep apnea is less likely as not proximately due to, the result of, or aggravated by, the service-connected PTSD.  

VA obtained another opinion in January 2013.  The examiner reviewed the claims file.  He noted that the Veteran uses zolpidem for his mental health issues.  The examiner did not find any other medications used for PTSD.  The examiner noted that the Veteran has risk factors for developing sleep apnea, including obesity and a large neck.  A current review of the side effects of zolpidem does not make any mention of zolpidem specifically causing sleep apnea.  What causes sleep apnea includes the characteristic risk factors for developing it, not medication.  Therefore, based on a review of all his clinical records, a review of his claims file, and a review of the current medical literature, the examiner concluded that the Veteran's medication for PTSD is not causing his mild obstructive sleep apnea.  Additionally, the examiner acknowledged that, as his sleep apnea was diagnosed as being mild, there is no permanent aggravation being caused by medication taken for mental health issues, as one would expect his sleep apnea to be much worse with any aggravation.  

The Board acknowledges that the Veteran and his representative have asserted that his PTSD or the medications required for PTSD have caused his sleep apnea.  The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  The medical evidence of record shows that the Veteran's sleep apnea was diagnosed many years after separation from service and that it is not causally or etiologically related to the Veteran's service or his service-connected PTSD.  The Veteran's sleep apnea is related to his risk factors, to include obesity and a large neck.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Higher Initial Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

When the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent disability rating is warranted.

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

VA treatment records generally showed the Veteran's GAF at 55.  The Board acknowledges though that on occasion it fluctuated from 45 to 63.  This indicates that the Veteran's symptoms, although generally moderate, ranged from serious symptoms or any serious impairment in social, occupational or school functioning to some mild symptoms or difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  The rare assignment of a score outside the moderate range indicates to the Board that the Veteran's symptoms were generally stable at a moderate level. 

VA treatment records from 2010 show a PTSD diagnosis.  The Veteran did not have much range of affect.  His speech was slow and methodical and his mood depressed.  His thoughts were logical and goal-directed, with no evidence of problems with reality testing or a thought disorder.  He complained of avoidance of crowds, flashbacks, and angry outbursts.  He also noted recurrent dreams,  and nightmares.  He startles easily.  He also acknowledged some homicidal ideation and quick overreactive anger response with slow extinction.  He showed no suicidal ideation. He exhibited no inappropriate or obsessive behavior and no panic attacks.  He was able to maintain minimum hygiene and his memory was normal.  

A May 2012 VA treatment record showed that the Veteran had nightmares, avoidance, some loss of interest in activities, feelings of detachment, hyperarousal, difficulty staying asleep, irritability, anger, concentration problems, exaggerated startle response, and hypervigilance.  The Veteran denied thoughts of suicide and auditory or visual hallucinations.  He was fully oriented and his thought processes were clear and goal-directed.  His affect was constricted and serious.  Insight, judgment, and impulse control appeared adequate for day to day functioning.

An April 2012 VA treatment record indicated average grooming and hygiene, good eye contact, cooperative attitude, intact alertness and orientation, neutral mood, variable appropriate affect, spontaneous speech of normal rate, volume, and tone, and logical and goal-directed thought processes.  He exhibited no unusual thought content and denied suicidal and homicidal ideation.

The Veteran was afforded a VA examination in July 2012.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran's insight, judgment, attention, and concentration were intact.  His memory for remote, recent, and immediate events was normal.  Veteran complained of hallucinations, bad mood daily, irritability, problems with concentration and memory, not associating with people, stress, and panic attacks.  The examiner noted recurrent and distressing recollections of the trauma, including images, thoughts, or perceptions, recurrent distressing dreams of the event, efforts to avoid thoughts, feelings, conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, feeling of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  The examiner noted the Veteran's symptoms to include depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, and chronic sleep impairment.   He determined that although the Veteran reported subjective mental health symptoms, those symptoms did not rise to the level of chronicity required to meet the criteria for a higher rating or are not objectively identified on the mental status examination.

In November 2012, the Veteran attended another VA psychiatric examination.  The examiner found the Veteran to have very constricted social functioning.  The Veteran was clean and casually dressed with unremarkable psychomotor activity, spontaneous, slow, clear speech, a cooperative, friendly, relaxed, and attentive attitude, a dysphoric mood, unremarkable thought processes and content, and sleep impairment.  The Veteran reported and exhibited no hallucinations, inappropriate behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  The examiner specifically noted that the Veteran had good impulse control.   The Veteran had normal memory, but did experience intrusive recollections, nightmares, and flashbacks.  He exhibited persistent avoidance.  His affect was constricted and emotional numbing was present.  He expressed his anger verbally, his concentration varies, and he showed a mildly elevated startle response.  The examiner determined that the Veteran's symptoms caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).  The PTSD symptoms cause some constriction in the Veteran's ability to function fully occupationally and the examiner noted times when the Veteran has been unable to perform occupational tasks.  

In February 2013, the Veteran was examined by a private examiner who filled out a disability benefits questionnaire.  The examiner noted occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  He found that the Veteran engages in almost constant social isolation, exhibits hypervigilance and paranoid symptoms, experiences panic attacks three or more times per week, and struggles with maintaining employment and social relationships.  The Veteran frequently experiences panic attacks at work and engages in avoidance as well as conflicts with coworkers.  The Veteran's PTSD symptoms are impacting his ability to maintain successful and gainful employment due to conflicts at work and difficulty learning new tasks resulting from stress.  The Veteran experienced an inability to form and maintain social relationships leading to conflict with others and almost constant self-imposed isolation.  The Veteran exhibited recurrent and distressing recollections of the trauma, dreams of the trauma, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to cues, physiological reactivity on exposure to cues, and efforts to avoid thoughts, feelings, conversations, activities, places, or people related to the trauma.  He had an inability to recall an important aspect of the trauma, markedly diminished interest or participation in activities, feeling detachment or estrangement from others, restricted range of affection, sense of foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner specifically noted his symptoms as a depressed mood, anxiety, suspiciousness, panic attacks that occur more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and an intermittent inability to perform activities of daily living.

The Veteran testified at a hearing before the Board in March 2014.  He reported symptoms such as cross mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty or inability establishing and maintaining effective work and social relationships, suicidal ideation, impaired impulse control, persistent illusions or hallucinations, neglect of personal appearance and hygiene, as well as an intermittent inability to perform activities of day-to-day including maintenance of minimal personal hygiene.

The Veteran's girlfriend and sister submitted statements in January 2013.  They stated that he has panic attacks, nightmares, forgetfulness, and makes bad decisions.  He isolates himself and has no friends and no trust in others.  

Resolving any reasonable doubt as may arise as to the severity of disability in this case in favor of the Veteran, the Board concludes that the criteria for a 50 percent disability rating are met.  Although the Veteran does not present with all the symptoms provided in the criteria for a 50 percent disability rating, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In any event, the Veteran appears to have experienced occupational and social impairment, with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

As to whether the Veteran is entitled to a 70 percent disability rating, the Board notes that although the private examiner in February 2013 found occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as, the Veteran's symptoms do not manifest to a degree that more nearly approximates the criteria for a 70 percent disability rating.  The Veteran did not exhibit suicidal ideation, obsessional rituals,  illogical, obscure or irrelevant speech, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  Although the Veteran has difficulty in establishing and maintaining effective work and social relationships, he has maintained a relationship with his girlfriend for several years and he communicates with his family.  Reports of difficulty in adapting to stressful circumstances and impaired impulse control have been expressed, but the Veteran's overall functioning does not more nearly approximate the criteria warranting a 70 percent disability rating.  

Again, the Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to, nightmares, hypervigilance, exaggerated startle response, and re-experiencing.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with reduced reliability and productivity due to disturbances in motivation and mood.  See Mauerhan, 16 Vet. App. 436.

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that the manifestations of the Veteran's PTSD more nearly approximate the criteria for a 50 percent disability rating, and to this extent the appeal is granted.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's PTSD is manifested by occupational and social impairment, with reduced reliability and productivity due to such symptoms as panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, nightmares, hypervigilance, exaggerated startle response, and re-experiencing.  These manifestations are contemplated in the applicable rating criteria.  As such, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his description of PTSD symptomatology is consistent with the degree of disability addressed by such evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, the Board finds that the most probative evidence shows that the Veteran is not unemployable due to his service-connected disabilities, as he is currently employed.  Thus, TDIU is not raised by the record.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for obstructive sleep apnea is denied.

Subject to the law and regulations governing payment of monetary benefits, entitlement to a disability rating of 50 percent for PTSD is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


